For two reasons, we have given careful consideration to the petition for rehearing presented in this cause. One is the apparent earnestness of counsel for the appellants that our former opinion was erroneous. The other is due to the certificate of "counsel not concerned in the case," Hon. Samuel T. Lanham, to the effect that, in his opinion, there is merit in the grounds of the petition. For the information of the bar, it is well to have that certificate reported. Eliminating the reference to the opinion of this Court in Arnoldv. Carolina Power  Light Company, 167 S.E., 234, the certificate presented in this case is worthy of emulation in the preparation of a certificate on a petition for rehearing.
Another review of the cause has not convinced us, however, that we were wrong in affirming the decree of his Honor, Judge Sease.
We were not unmindful, as counsel for the appellants seem to think we were, of the legal principle that payment is an affirmative defense. In deciding the case, we had that principle fully in mind. The burden to establish payment was on the defendant, but the burden to show that the Circuit Judge erred in his finding that there was payment was on the appellants in this Court.
The petition for rehearing is dismissed.
MR. CHIEF JUSTICE BLEASE and MESSRS. JUSTICES STABLER, CARTER, and BONHAM concur. *Page 409